
	

114 HR 3509 IH: EV–COMUTE Act
U.S. House of Representatives
2015-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3509
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2015
			Ms. Lofgren (for herself, Ms. Eshoo, Mr. Massie, and Mr. Woodall) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To authorize any office of the Federal Government which owns or operates a parking area for the use
			 of its employees to install, construct, operate, and maintain a battery
			 recharging station in the area, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Electric Vehicle Charging Offers Modern Utility Terminals for Employees Act or the EV–COMUTE Act. 2.Operation of battery recharging stations in parking areas used by Federal employees (a)Authorization (1)In generalThe head of any office of the Federal Government which owns or operates a parking area for the use of its employees (either directly or indirectly through a contractor) may install, construct, operate, and maintain on a reimbursable basis a battery recharging station in such area for the use of privately owned vehicles of employees of the office and others who are authorized to park in such area.
 (2)Use of vendorsThe head of an office may carry out paragraph (1) through a contract with a vendor, under such terms and conditions (including terms relating to the allocation between the office and the vendor of the costs of carrying out the contract) as the head of the office and the vendor may agree to.
				(b)Imposition of Fees To Cover Costs
 (1)FeesThe head of an office of the Federal Government which operates and maintains a battery recharging station under this Act shall charge fees to the individuals who use the station in such amount as is necessary to ensure that office recovers all of the costs it incurs in installing, constructing, operating, and maintaining the station.
 (2)Deposit and availability of feesAny fees collected by the head of an office under this subsection shall be— (A)deposited monthly in the Treasury to the credit of the appropriations account for salaries and expenses of the office; and
 (B)available for obligation without further appropriation during— (i)the fiscal year collected; and
 (ii)the fiscal year following the fiscal year collected. (c)No Effect on Existing Programs for House and SenateNothing in this Act may be construed to affect the installation, construction, operation, or maintenance of battery recharging stations by the Architect of the Capitol—
 (1)under Public Law 112–170 (2 U.S.C. 2171), relating to employees of the House of Representatives and individuals authorized to park in any parking area under the jurisdiction of the House of Representatives on the Capitol Grounds; or
 (2)under Public Law 112–167 (2 U.S.C. 2170), relating to employees of the Senate and individuals authorized to park in any parking area under the jurisdiction of the Senate on the Capitol Grounds.
 3.Effective dateThis Act shall apply with respect to fiscal year 2016 and each succeeding fiscal year.  